Lewis, J.
1. When the remittitur from a decision of this court, reversing a judgment of the court below granting an injunction and appointing a receiver, has been made the judgment of the court below, its effect is to vacate the original order of the court appointing the receiver and granting the injunction. Kaiser v. Savannah Shoe Factory, 105 Ga. 470.
2. When property, by virtue of such original order of a judge of the superior court, W'as taken out of the hands of the sheriff and placed in the hands of the receiver and by the latter sold, it was not error for the court, upon application of counsel for the defendants under w'hose fi. fas. the property had been levied on by the sheriff before the receivership, when the remittitur from this court was duly filed and made the judgment of the court below, to direct the receiverto pay into the hands of thesheriff the *768proceeds of such sale, the plaintiffs not offering to amend their pleadings or to show any different state of facts entitling them to a receivership that did not exist when the temporary injunction was granted and the receiver appointed. Warren v. Bunch, 80 Ga. 126 (3).
Submitted March 27,
Decided April 25, 1899.
Petition for restitution. Before Judge Sweat. Glynn superior court. July 26,1898.
Goodyear & Kay, Crovatt & Whitfield, and Atkinson & Dunwody, for plaintiffs in error. Johnson & Krauss, contra.

Judgment affirmed.


All the Justices concurring.